UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 02-6137



In Re: KITTRELL BERNARD DECATOR; In Re: CRAIG
LAMONT SCOTT,

                                                        Petitioners.



                 On Petition for Writ of Mandamus.
                           (CA-01-2289-S)


Submitted:   April 30, 2002                 Decided:   June 10, 2002


Before WILKINS, MOTZ, and GREGORY, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Kittrell Bernard Decator, Craig Lamont Scott, Petitioners Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Kittrell Decator and Craig Scott have filed a petition for a

writ of mandamus asking this court to overturn the district court’s

dismissal of their civil tort complaint.

     Mandamus is a drastic remedy to be used only in extraordinary

circumstances.   Kerr v. United States Dist. Court, 426 U.S. 394,

402 (1976).   Mandamus relief is only available when there are no

other means by which the relief sought could be granted, In re

Beard, 811 F.2d 818, 826 (4th Cir. 1987), and may not be used as a

substitute for appeal.   In re Catawba Indian Tribe, 973 F.2d 1133,

1135 (4th Cir. 1992).    The party seeking prohibition or mandamus

relief carries the heavy burden of showing that he has no other

adequate means to attain the relief he desires and that his

entitlement to such relief is clear and indisputable. Allied Chem.

Corp. v. Daiflon, Inc., 449 U.S. 33, 35 (1980).

     Decator and Scott have not made such a showing.     Appellate

review of the district court’s dismissal of their civil tort

complaint could have been obtained by direct appeal. Accordingly,

we deny their petition for mandamus relief.   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                   PETITION DENIED


                                 2